               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JOHN WALTERS,

          Petitioner,

v.                                            Civil Action No. 5:17CV96
                                                                (STAMP)
MICHAEL MARTIN, Warden,
Huttonsville Correctional
Center,1

          Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE
                AND OVERRULING PETITIONER’S OBJECTIONS

                            I.   Background

     The petitioner, John Walters (“Walters”), acting          pro se,2

filed a petition (ECF No. 1) under 28 U.S.C. § 2254 for writ of

habeas corpus by a person in state custody.        Walters is currently

incarcerated     in   the   Huttonsville      Correctional   Center   in

Huttonsville, Randolph County, West Virginia, serving consecutive

terms imposed on March 25, 2013 of forty (40) years for robbery,

two to ten (2-10) years for malicious assault and an additional one

to fifteen (1-15) years for burglary following his January 2013




     1
      Michael Martin was substituted as respondent in this action
for John T. Murphy by order dated August 21, 2018. See ECF No. 43.
     2
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
guilty plea in the Circuit Court of Berkeley County, West Virginia.

ECF No. 26-22.

        This civil action was referred to the United States Magistrate

Judge     James   E.   Seibert    for   initial      review   and    report   and

recommendation     pursuant      to   Local   Rule   of   Prisoner   Litigation

Procedure 2 and then reassigned to United States Magistrate Judge

James    P.   Mazzone.     The    magistrate      judge     determined   summary

dismissal was not warranted and the respondent was directed to show

cause why the petition should not be granted.             ECF No. 10.    On July

6, 2018, the respondent filed an amended answer which acknowledged

that the petition was timely filed (ECF No. 41) and thereafter,

filed a supplemental response (ECF No. 49) and a motion for summary

judgment addressing the merits of the petition.                 ECF No. 50.    A

Roseboro notice was issued (ECF No. 52) and the petitioner filed a

response to the motion for summary judgment.                  ECF No. 57.     The

respondent filed a reply in support of the motion (ECF No. 59), and

the petitioner filed a sur-reply.             ECF No. 65.

        The magistrate judge then entered a report and recommendation

(ECF No. 69) recommending that petitioner’s § 2254 petition (ECF

No. 1) be denied, the respondent’s motion for summary judgment (ECF

No. 50) be granted, and this matter be dismissed with prejudice.

ECF No. 69 at 27. The magistrate judge determined that the Supreme

Court of Appeals of West Virginia’s resolution of the petitioner’s

state habeas claim was a reasonable application of federal law, and


                                        2
the petitioner has failed to establish that he is entitled to

relief.    Id. at 26.   Specifically, the magistrate judge found that

the analysis of the Supreme Court of Appeals of West Virginia in

determining Walters has not satisfied the “prejudice prong” under

Strickland v. Washington, 466 U.S. 668 (1984), like the analysis of

the Circuit Court of Berkeley County, was wholly appropriate.             Id.

        Following two orders granting extensions of time (ECF Nos. 72

and 75), the petitioner filed his objections to the report and

recommendation.       ECF No. 77.     In his objections, the petitioner

reiterates the argument previously asserted in his response in

opposition to the motion for summary judgment that his counsel’s

performance was deficient.         Id. at 1.     Petitioner also generally

asserts that the Supreme Court of Appeals of West Virginia’s

application of Strickland was unreasonable and that his trial

counsel’s actions meet the prejudice prong of Strickland and

Missouri v. Frye, 132 S. Ct. 1399 (2012).           Id. at 3-4.

                             II.   Applicable Law

        Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which objection is timely made.          Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which    objections   were    made.    As   to   those   findings   to   which

objections were not filed, those findings and recommendations will


                                       3
be upheld unless they are “clearly erroneous or contrary to law.”

28 U.S.C. § 636(b)(1)(A).

                              III.     Discussion

     This Court’s review of this habeas corpus petition is governed

by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254.            A federal habeas court may only

consider whether a person is in custody pursuant to a state court

judgment “in violation of the Constitution or laws or treaties of

the United States.”          28 U.S.C. § 2254(a).           The AEDPA requires

federal courts to apply a “highly deferential standard” when

conducting habeas corpus review of state court decisions and

“demands that state-court decisions be given the benefit of the

doubt.”     Renico v. Lett, 559 U.S. 766, 773, 130 S. Ct. 1855, 176

L.Ed.2d    678   (2010)   (internal      quotation      marks     and   citations

omitted).    When an issue raised in a petitioner’s habeas petition

has been litigated before the state court on appeal, a petitioner

is entitled to habeas corpus relief only if he can show the state

court adjudication “resulted in a decision that was contrary to, or

involved    an   unreasonable      application    of,      clearly   established

Federal law, as determined by the Supreme Court of the United

States”    or    “resulted    in   a   decision     that    was    based   on   an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”            28 U.S.C. § 2254(d).




                                        4
        Section    2254    requires      a   federal      court      to    presume     the

correctness of a state court factual findings and only overturn

them when an error is “stark and clear.”                      Cagle v. Branker, 520

F.3d. 320, 324-25 (4th Cir. 2008).                     A federal court may not

characterize the state court factual determinations as unreasonable

“merely because [it] would have reached a different conclusion in

the first instance.”            Wood v. Allen, 588 U.S. 290, 301 (2010).

Instead, § 2254(d)(2) requires that the federal courts accord the

state trial court substantial deference. Brumfield v. Cain, 135 S.

Ct. 2269 (2015).

        In order for the petitioner to satisfy the two-prong test set

forth    in   Strickland        for   claims     of   ineffective         assistance    of

counsel, the petitioner must show that: (1) counsel’s performance

fell    below     an   objective      standard    of     reasonableness;        and    (2)

counsel’s performance prejudiced the defendant.                      United States v.

Basham, 789 F.3d 358, 371 (4th Cir. 2015) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)).

        The incident giving rise to the petitioner’s instant claim

occurred during the course of petitioner’s underlying criminal

proceedings       when    petitioner     learned       that    a    more    lenient    and

pre-indictment March 9, 2012 plea offer was mishandled by the

public defender’s office.             It is not disputed that this plea offer

was    not    conveyed     to    petitioner      until    it       was    discovered    by

petitioner’s appointed counsel, Thomas L. Stanley, and disclosed to


                                             5
petitioner in July 2012 after it had expired and after the state

had made a less favorable offer. This Court notes that the parties

do not dispute, and the Supreme Court of Appeals of West Virginia

held, that petitioner’s counsel provided deficient representation

by not relaying the March 9, 2012 plea offer. However, the Supreme

Court of Appeals of West Virginia determined, and the respondent

asserts here, that petitioner cannot satisfy the second prong of

the Strickland standard as he was not prejudiced.

     Thus, the sole issue before this Court is whether the Supreme

Court of Appeals of West Virginia’s application of the “prejudice

prong” of the Strickland standard was reasonable. This Court finds

that it was.

     As an initial matter, this Court notes that petitioner does

not specifically object to the magistrate judge’s report and

recommendation with respect to the procedural history or events

that took place in petitioner’s underlying criminal proceedings,

direct appeal, state habeas proceedings, or his habeas appeal.

Accordingly, under a clear error standard of review, these findings

of the magistrate judge are affirmed and adopted by this Court.

     On de novo review of the Supreme Court of Appeals of West

Virginia’s     application   of   the   “prejudice   prong”   under   the

Strickland standard, this Court finds, that there was no reasonable

probability that, but for petitioner’s counsel error to relay the

March 9, 2012 plea agreement, the result in the petitioner’s case


                                    6
would have been different.     To show prejudice, the petitioner must

demonstrate   a   reasonable   probability     that,   but   for    counsel’s

unprofessional errors, the result of the proceeding would have been

different.    Strickland, 466 U.S. at 694.        While it is true that

defense counsel must relay plea offers to the defendant, the

defendant still must show he was prejudiced from the ineffective

assistance.    Missouri v. Frye, 132 S. Ct. 1399 (2012).               As the

magistrate judge correctly determined, the Supreme Court of Appeals

of West Virginia echoed the state circuit court’s findings that the

petitioner effectively declined his counsel’s offer to seek a

reopening of the March 9, 2012 plea offer, noting that after

learning of the March 9, 2012 plea offer, the petitioner wrote

letters to the circuit court and prosecutor seeking mercy or

alternative sentencing, to avoid prison entirely.                  Walters v.

Plumley, No. 15-1062, 2017 WL 969139, at *6 (W. Va. Mar. 13, 2017).

Ultimately, the Supreme Court of Appeals of West Virginia found no

error in the circuit court’s conclusion that petitioner appeared

unwilling to accept any substantial prison term at the time of the

March 9, 2012 plea offer.      Id.       The Supreme Court of Appeals of

West Virginia specifically stated, “while petitioner contends that

he would have accepted the March 9, 2012, plea offer, the evidence

indicates otherwise.”    Id.    The Supreme Court of Appeals of West

Virginia found that the circuit court properly exercised its

function in weighing the evidence and rendering a finding that the


                                     7
petitioner would not have accepted the March 9, 2012 plea offer at

the relevant time.

     Upon de novo review of the underlying record, including the

report and recommendation of the magistrate judge as well as the

memorandum decision of the Supreme Court of Appeals of West

Virginia, this Court agrees with the magistrate judge’s finding

that the Supreme Court of Appeals of West Virginia’s resolution of

the petitioner’s state habeas claim was a reasonable application of

federal law, and the petitioner has failed to establish that he is

entitled to relief from this Court.

                         IV.   Conclusion

     Based upon a de novo review of the record for those claims

that the petitioner made objections to and a determination that the

findings and recommendations to which the petitioner did not object

were not clearly erroneous or contrary to law, the report and

recommendation of the magistrate judge is hereby AFFIRMED and

ADOPTED. Accordingly, the respondent’s motion for summary judgment

(ECF No. 50) is GRANTED, petitioner’s petition filed pursuant to 28

U.S.C. § 2254 (ECF No. 1) is DENIED and petitioner’s objections

(ECF No. 77) are OVERRULED. The respondent’s motion for withdrawal

and termination of respondent’s representation by counsel (ECF No.

68) is GRANTED and Zachary A. Viglianco’s representation of the

respondent is withdrawn and terminated.




                                 8
      It is also further ORDERED this civil action be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

      Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit,

he is ADVISED that he must file a notice of appeal with the Clerk

of this Court within 30 days after the date of the entry of this

judgment order.

      This   Court    finds    that   it   is   inappropriate      to    issue   a

certificate of appealability in this matter.               Specifically, the

Court finds that the petitioner has not made a “substantial showing

of   the   denial    of   a   constitutional     right.”     See    28    U.S.C.

§ 2253(c)(2).    A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003).     Upon review of the record, this Court finds that the

petitioner has not made the requisite showing.              Accordingly, the

petitioner is DENIED a certificate of appealability.

      The petitioner may, however, request a circuit judge of the

United States Court of Appeals for the Fourth Circuit to issue the

certificate.

      IT IS SO ORDERED.




                                       9
     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    September 12, 2019



                         /s/ Frederick P. Stamp, Jr.
                         FREDERICK P. STAMP, JR.
                         UNITED STATES DISTRICT JUDGE




                                10
